DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9: - - and wherein [[the]]a diameter of the transmission coupling portion is less than the outer dimension of the body of the transmission coupling portion. - - 
Claim 1 recites “the intermediate portion having a diameter”, however claim 9 is directed towards “the transmission coupling portion”, so for clarity, it’s understood that the “diameter” recited in claim 9 is intended to be one of “the transmission coupling portion” and not “the intermediate portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "first intermediate portion" and “second intermediate portion”. There is insufficient antecedent basis for this limitation in the claim. Note that “an intermediate portion” is recited in claim 1, and claim 21. Note that “a first reduced diameter portion” and “a second reduced diameter portion” are recited in claim 15, which claim 19 is dependent upon. So as there is no antecedent basis for “intermediate portion” from claim 15, there is for “reduced diameter portions.”
Correction is required, however for examination purposes, claim 19 will be interpreted as follows: The angled adapter of claim 15, wherein the first [[intermediate]]reduced diameter portion defines a first length, and wherein the second [[intermediate]]reduced diameter portion defines a second length that is less than the first length.
	Claim 20 depends upon claim 19, and thusly is similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santamarina et al. (US Patent No. 9314852).
In regards to claim 1, Santamarina discloses
An angled adapter for coupling a tool bit (bit 48) to a tool, the angled adapter comprising:
A housing (housing 112, fig. 10); 
a transmission assembly (see at least elements 138, 132, 126, fig. 10) positioned in the housing (housing 112, fig. 10), the transmission assembly (see at least elements 138, 132, 126, fig. 10) configured to convert an input torque about a first axis (see annotated fig. 10 below) from the tool to an output torque about a second axis (see annotated fig. 10 below) acting on the tool bit (bit 48), the second axis disposed at an angle relative to the first axis; and

    PNG
    media_image1.png
    416
    1118
    media_image1.png
    Greyscale

a shank (see at least elements 122 and 120, fig. 10) supported by the housing (housing 112, fig. 10) and including 
a tool coupling portion (input shaft 120, fig. 10) configured to couple to the tool (pp33: A hex-shaped input shaft 120 can be coupled to a chuck of a power tool), the tool coupling
portion having an outer dimension (see annotated fig. 10 below)
a transmission coupling portion coupled to the transmission assembly (see annotated fig. 10 below), and 
an intermediate portion (see annotated fig. 10 below) extending between the tool coupling portion (input shaft 120, fig. 10) and the transmission coupling portion, the intermediate portion having a diameter that is less than the outer dimension.

    PNG
    media_image2.png
    413
    904
    media_image2.png
    Greyscale


In regards to claim 3, Santamarina discloses
The angled adapter of claim 1, wherein the shank (see at least elements 122 and 120, fig. 10) has a total length, and wherein the intermediate portion defines a length that forms at least a quarter of the total length.

    PNG
    media_image3.png
    436
    898
    media_image3.png
    Greyscale


In regards to claim 9, Santamarina discloses
The angled adapter of claim 1, wherein the transmission coupling portion includes a body (see annotated fig. 10) coupled to the transmission assembly (see at least elements 138, 132, 126, fig. 10) to drive rotation of the tool bit (bit 48), wherein the body has an outer dimension, and wherein [[the]]a diameter of the transmission coupling portion is less than the outer dimension of the body of the transmission coupling portion.


    PNG
    media_image4.png
    615
    779
    media_image4.png
    Greyscale

In regards to claim 10, Santamarina discloses
The angled adapter of claim 1, wherein the transmission assembly (see at least elements 138, 132, 126, fig. 10) includes a first bevel gear (first right angle gear 132, fig. 10) coupled to the transmission coupling portion for rotation about the first axis, and a second  bevel gear (second right angle gear 138, fig. 10) operatively engageable with the first bevel gear (first right angle gear 132, fig. 10) for rotation about the second axis.

    PNG
    media_image5.png
    416
    625
    media_image5.png
    Greyscale



In regards to claim 11, Santamarina discloses
The angled adapter of claim 10, wherein the second bevel gear (second right angle gear 138, fig. 10) defines a bore (hexagonal aperture 146) configured to receive the tool bit (bit 48) for rotation with the second bevel gear (second right angle gear 138, fig. 10).

In regards to claim 12, Santamarina discloses
The angled adapter of claim 1, wherein the angle is between 75 degrees and 120 degrees.

    PNG
    media_image6.png
    416
    803
    media_image6.png
    Greyscale



In regards to claim 13, Santamarina discloses
The angled adapter of claim 1, wherein the tool coupling portion (input shaft 120, fig. 10) includes a body having a hexagonal cross-section (pp33: A hex-shaped input shaft 120 can be coupled to a chuck of a power tool), and wherein the outer dimension is a width measured between two opposite flat sides of the hexagonal cross-section.

    PNG
    media_image7.png
    351
    569
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    336
    612
    media_image8.png
    Greyscale



In regards to claim 14, Santamarina discloses
The angled adapter of claim 1, wherein the intermediate portion defines a length, and wherein a ratio of the length of the intermediate portion to the outer dimension of the tool coupling portion (input shaft 120, fig. 10) is at least 1.5.

    PNG
    media_image9.png
    413
    904
    media_image9.png
    Greyscale


In regards to claim 21, Santamarina discloses
An angled adapter for coupling a tool bit (bit 48) to a tool, the angled adapter comprising: 
a housing (housing 112, fig. 10); 
a first bevel gear (first right angle gear 132, fig. 10) positioned in the housing (housing 112, fig. 10) for rotation about a first axis (see annotated fig. 10 below); 
a second  bevel gear (second right angle gear 138, fig. 10) positioned in the housing (housing 112, fig. 10) and operatively engaged with the first bevel gear (first right angle gear 132, fig. 10), the second  bevel gear (second right angle gear 138, fig. 10) configured to rotate the tool bit (bit 48) about a second axis (see annotated fig. 10 below), the second axis disposed at an angle relative to the first axis; and 

    PNG
    media_image10.png
    416
    782
    media_image10.png
    Greyscale

a shank (see at least elements 122 and 120, fig. 10) supported by the housing (housing 112, fig. 10) and including a tool coupling portion (input shaft 120, fig. 10) configured to couple to the tool, the tool coupling portion (input shaft 120, fig. 10) having an outer dimension, 
a transmission coupling portion (see annotated fig. 10 below) coupled to the first bevel gear (first right angle gear 132, fig. 10), and 
an intermediate portion (see annotated fig. 10 below) extending between the tool coupling portion (input shaft 120, fig. 10) and the transmission coupling portion, the intermediate portion having a diameter that is less than the outer dimension (see annotated fig. 10 below).


    PNG
    media_image2.png
    413
    904
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Santamarina et al. (US Patent No. 9314852).
In regards to claim 2, 
The angled adapter of claim 1, wherein the outer dimension, the diameter. 

    PNG
    media_image2.png
    413
    904
    media_image2.png
    Greyscale

Sanatamarina fails to disclose the outer dimension “is at least 7 mm, and wherein” the diameter “is between 4.5 mm and 5 mm.”
However, the outer dimension does appear generally longer than the diameter of the intermediate portion. Though Santamarina is silent to these exact measurements, the figures support such a relative relationship. Further, though the focus of the applicant’s disclosure is on the benefits of intentionally reducing the diameter of the shank at different portions, the criticality of specifically “7 mm” for the outer dimension and between “4.5mm and 5mm” for the intermediate portion’s diameter has not been established. Accordingly, it would have been a matter of obvious design choice and routine experimentation for someone having ordinary skill in the art before the effective filing date of the claimed invention to the make the outer dimension 7mm and diameter between 4.5 mm and 5mm as such dimensions do not appear to provide any unexpected results.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims are 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is the examiner’s opinion that the prior arts of record anticipate nor renders obvious the content of claim 4.
In regards to claim 4, Santamarina teaches
The angled adapter of claim 1, wherein the intermediate portion includes a first reduced diameter wherein the first reduced diameter portion has the diameter.

    PNG
    media_image11.png
    436
    898
    media_image11.png
    Greyscale

	Santamarina fails to disclose “portion and a second reduced diameter portion separated by a body, wherein the body has a second outer dimension…, wherein the second reduced diameter portion has a second diameter, and wherein the diameter and the second diameter are less than the second outer dimension.”
	Clement (US Patent No. 4453433) teaches a gear wrench with beveled gears to provide right angle transfer of torque. 

    PNG
    media_image12.png
    593
    699
    media_image12.png
    Greyscale

However, Clement also fails to justifiably teach first and second diameters along the shaft. Clement does provide bushings (160 and 160’) wherein their diameters change, however they are separate and different from the shaft (84’). 	
	Claims 5-8 are dependent upon claim 4 (claim 8 through dependency upon claim 7), and therefore would be considered allowable assuming claim 4 were rewritten in independent form. 

	It is the examiner’s opinion that the prior arts of record anticipate nor renders obvious the content of claim 15.
In regards to claim 15, Santamarina teaches
An angled adapter for coupling a tool bit (bit 48) to a tool, the angled adapter comprising: 
a housing (housing 112, fig. 10); 
a transmission assembly (see at least elements 138, 132, 126, fig. 10) positioned in the housing (housing 112, fig. 10), the transmission assembly (see at least elements 138, 132, 126, fig. 10) configured to convert an input torque about a first axis (see annotated fig. 10 below) from the tool to an output torque about a second axis (see annotated fig. 10 below) acting on the tool bit (bit 48), the second axis disposed at an angle relative to the first axis; and 

    PNG
    media_image1.png
    416
    1118
    media_image1.png
    Greyscale

a shank (see at least elements 122 and 120, fig. 10) supported by the housing (housing 112, fig. 10) and including 
a tool coupling portion (input shaft 120, fig. 10) configured to couple to the tool, the tool coupling portion (input shaft 120, fig. 10) having a hexagonal cross-section (pp33: A hex-shaped input shaft 120 can be coupled to a chuck of a power tool) with a first outer dimension, 

    PNG
    media_image13.png
    447
    905
    media_image13.png
    Greyscale

the tool coupling portion (input shaft 120, fig. 10) defining a groove configured to receive a retention member of the tool, 

    PNG
    media_image14.png
    362
    707
    media_image14.png
    Greyscale

a transmission coupling portion coupled to the transmission assembly (see at least elements 138, 132, 126, fig. 10), 
a body positioned between the tool coupling portion (input shaft 120, fig. 10) and the transmission coupling portion, 
the tool coupling portion (input shaft 120, fig. 10) to the body, 
the body to the transmission coupling portion. 

    PNG
    media_image15.png
    447
    905
    media_image15.png
    Greyscale

Santamarina fails to disclose, in part or combination, “the transmission coupling portion having a second outer dimension…the body having a third outer dimension…a first reduced diameter portion extending from …the first reduced diameter portion having a first diameter that is less than the first outer dimension, the second outer dimension, and the third outer dimension, and…a second reduced diameter portion extending from…the second reduced diameter portion having a second diameter that is less than the first outer dimension, the second outer dimension, and the third outer dimension” as understood by the claims and further supported by applicant’s figures 2 and 6. 
	Similarly to claim 4, the teachings of Clement would not provide teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the invention of Santamarina to anticipate the present invention set forth in claim 15. 
As claim 15 is considered to have allowable subject matter, claims 16-18 are considered to also have allowable subject matter due to dependency upon claim 15. 

Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in regards to claim 19 and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub US-20050279519-A1 (Clark). 
US-3817115-A (Schnizler)
US-6047616-A (Ochiai)
US-4453433-A (Clement)
US-6112621-A (Ochiai)
US-4242931-A (Clement)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723